892 F.2d 75
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joel W. RORIE, Plaintiff-Appellant,v.Robert O'NEAL, Municipal Judge;  Lena Gardner, AssistantMunicipal Judge;  Walter L. Bailey, CorporationCounsel;  the Town of Summerville,Defendants-Appellees,andAllen P. Freese;  Amos Coleman;  Richard Krantz;  JoeHughes;  Thomas Atkins;  James Farmer, Chief of Police;Carl Knight, Sheriff of Dorchester County;  Berlin G. Myers,Mayor of Summerville;  Richard W. Riley, Governor of SouthCarolina, Defendants.
No. 88-2037.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Dec. 8, 1989.

Joel W. Rorie, appellant pro se.
J. Rutledge Young, for appellees.
Before HARRISON L. WINTER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joel W. Rorie appeals from the district court's order directing a verdict in favor of defendants O'Neal, Gardner, Bailey, and the town of Summerville after the close of the plaintiff's evidence in the trial of Rorie's 42 U.S.C. §§ 1983 and 1985 complaint.   Our review of the record discloses that this appeal is without merit.   Defendants O'Neal and Gardner were both entitled to judicial immunity.   There is nothing in the record to support Rorie's conclusory allegations that Bailey engaged in a conspiracy with Judge O'Neal to deprive Rorie of his constitutional rights.   Cf. Dennis v. Sparks, 449 U.S. 24 (1980).   Finally, the record does not support the conclusion that Rorie was convicted and sentenced without the benefit of counsel as the result of an official policy of the town of Summerville.


2
Accordingly, we affirm the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.